Citation Nr: 0005514	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  99-08 494A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered January 10, 
1983, which denied service connection for a nervous disorder.


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


FINDINGS OF FACT

1.  The veteran, who is the moving party in this case, 
served on active duty from November 1965 to February 1969.

2.  Neither the veteran nor his representative has filed a 
formal, written motion for revision of a prior Board 
decision on the basis of clear and unmistakable error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

While the veteran did indicate his desire to file such a 
motion at his travel Board hearing before the undersigned 
Board member, and while he has made reference to 
misinterpretations of evidence in past communications with 
VA, neither the veteran nor his representative has responded 
to post-hearing follow-up correspondence from the Board 
requesting filing of the motion for revision.  As the 
undersigned explained to the veteran and his representative 
at the hearing, filing a motion for revision based on clear 
and unmistakable error requires a formal motion.  (See 
hearing transcript at page 13)  The letters soliciting a 
response from the veteran and his representative were dated 
December 8, 1999, and each party was informed that a 
response should be made within 30 days.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (1999), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




		
	Steven L. Cohn
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



